Citation Nr: 1646149	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  07-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hairy cell leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1986 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this case in July 2008 for the scheduling of hearing before a Decision Review Officer at the RO.  A personal RO hearing was held in October 2008 and a Board hearing at the local RO before the undersigned was held in February 2010.  Transcripts of both hearings proceedings are associated with the claims file.

In May 2010, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  After completing the requested action, the AOJ issued a supplemental statement of the case in March 2016.  The Veteran's case has now returned to the Board for further consideration.

The Board notes that the Veteran's claim is being processed using the paperless Veterans Benefits Management System (VBMS) and Virtual VA systems.


FINDING OF FACT

The record includes a current diagnosis of hairy cell leukemia, and the evidence is, at the very least, in relative equipoise as to whether that disorder is related to the Veteran's military service, to include his exposure to Benzene.






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hairy cell leukemia are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision with regard to the Veteran's claim for service connection is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

The Veteran claims entitlement to service connection for hairy cell leukemia as a result of his active duty service.  Specifically, he argues that he developed hairy cell leukemia as a result of his exposure to Benzene and/or his service in the Persian Gulf where he was exposed to oil fires, pesticides, toxins, and depleted uranium.  He also claims that, in March 1991, he was in the area when a cache of chemical weapons was destroyed in Khamisiyah, Iraq, releasing sarin gas into the air.  Finally, he attributes his hairy cell leukemia to his exposure to radiofrequency radiation and/or ionizing radiation.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

With regard to the first element of service connection, the evidence of record demonstrates a current diagnosis of hairy cell leukemia.  Specifically, an October 2006 private treatment record reflects a diagnosis of hairy cell leukemia that was originally diagnosed in June 2003.  Therefore, the first element service connection is met.

With regard to the second element of service connection, the Board finds that the Veteran was likely exposed to environmental hazards, including exposure to Benzene as a tactical air command and control specialist, as well as exposure to oil fires while serving in the Persian Gulf.  The Veteran's military personnel records reflect service in the Persian Gulf from December 1990 to April 1991.  His personnel records also reflect that his job duties included processing offensive air support requests during operation Desert Storm, performing preventative maintenance on communications equipment and vehicles, and managing his unit's vehicle fleet, including keeping them in mission-ready condition.  

In July 2007, the Veteran submitted an article that discussed the relationship between Benzene and hairy cell leukemia.  The article noted that Benzene was widely used in the United States as a natural part of crude oil and gasoline.  He also submitted another article that discussed the hazards of his military occupational specialty which included exposure to hydrocarbon and flammable liquids

In statements received in September 2015 and April 2016, the Veteran stated that, during his service, he was exposed to chemical-agent-resistant paint, diesel fuel, oil fires, depleted uranium, pesticides, and chemical weapons.  He stated that prior to, and following, his military service, he was not exposed to any known materials that had a relationship to hairy cell leukemia.

Given the Veteran's duties as a tactical air command and control specialist, especially performing maintenance on his unit's vehicle fleet, he was likely exposed to crude oil and gasoline on a routine basis and, given that Benzene was noted to be a natural part of those fuels, the Board finds that the Veteran's likely exposure to Benzene was consistent with the circumstances of his service.  38 U.S.C.A. § 1154.  Therefore, the second element of service connection is met, and the only remaining question is whether there is a nexus between his current diagnosis and his military service.

Based on the evidence of record, and after resolving all reasonable doubt in his favor, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's hairy cell leukemia is related to his military duties and his exposure to Benzene.

As noted above, in July 2007, the Veteran submitted an article that discussed the relationship between Benzene and hairy cell leukemia.  The article noted that a number of studies had related Benzene exposure to different types of leukemia, including hairy cell leukemia.  The Veteran submitted another article that noted that hairy cell leukemia was a chronic, slowly-progressing disease and that patients often did not show symptoms for a number of years.

In February 2012, the Veteran underwent a VA examination.  After reviewing the record, the examiner, a physician's assistant, opined that his hairy cell leukemia was less likely than not related to his military service.  The examiner reasoned that the there was no conclusive medical literature relating hairy cell leukemia and exposure to the Veteran's environmental exposures, including smoke from oil fires and pesticides.  The examiner did not address the relationship between Benzene and hairy cell leukemia.

In July 2012, a VA medical opinion was obtained from an oncologist that addressed the etiology of the Veteran's hairy cell leukemia.  Following a review of the record, the examiner opined that the Veteran's hairy cell leukemia was more likely than not related to his military service.  The examiner reasoned that there was an association between Benzene products, which was contained in gasoline products, and hairy cell leukemia.

While the February 2012 VA examiner provided a negative opinion, the examiner failed to address whether exposure to Benzene was related to the Veteran's hairy cell leukemia.  Conversely, the Board finds that the July 2012 opinion by the oncologist clearly relates hairy cell leukemia to exposure to Benzene products, including gasoline products.  Given that the Veteran was likely exposed to Benzene as a result of his duties in the military, the Board finds that the opinion provides a clear conclusion with sufficient reasoning to allow the Board to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, there is no other evidence of record that contradicts the July 2012 opinion.  In fact, the article submitted by the Veteran further supports the July 2012 opinion.

Based on the foregoing, the Board finds that the evidence is, at the very least, in relative equipoise as to whether his currently-diagnosed hairy cell leukemia is related to his military service, including his exposure to Benzene as a result of his military duties.  Therefore, resolving all reasonable doubt in the Veteran's favor, his claim for service connection for hairy cell leukemia is granted.  38 U.S.C.A. § 5107.


ORDER

Service connection for hairy cell leukemia is granted.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


